EXHIBIT TECHNOLOGY TRANSFER AGREEMENT This Technology Transfer Agreement (the “Agreement”) is made as of the 19th day of December, 2003 is by and between Sam Communications, LLC, a Nevada limited liability company (“Seller”), with its principal place of business at 117 N. 4th Street #564, Las Vegas, NV 89101, and Simulations Plus, Inc., a California Corporation (“Buyer”), with its principal place of business at 1220 W. Avenue J, Lancaster, California 93534. WITNESSETH WHEREAS, Seller owns all right, title, and interest in and to the Software Technology (as defined in Section 1 below), and the Hardware Technology (as defined in Section 1 below) the functional specifications for which are set forth in Exhibit “B” attached hereto; WHEREAS, Seller owns the Marks (as defined in Section 1 below), including, without limitation, “Say-it! SAM”, and logo associated therewith; WHEREAS, Seller owns the Domain Names (as defined in Section 1 below) that use the Marks, including, without limitation, “sayitsam.com”; and WHEREAS, Buyer desires to purchase all rights, title, and interest of Seller in and to the Software Technology, Hardware Technology, the Marks and the Domain Names as well as ongoing support from Seller in accordance with the terms and conditions of this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer, intending to be legally bound, hereby agree as follows: Section 1.DEFINITIONS Say-it! SAM Software. “Say-it! SAM Software” means all speech output communication computer programs for personal digital assistants (“PDAs”), palmtop computers, tablet computers, notebook computers and desktop computers based on the Say-it! SAM software programs provided by Seller to Buyer for evaluation, and the support software, including, but not limited to the Installer and Layout Designer programs described in Exhibit B. Software Technology. “Software Technology” means the Say-it! SAM Software, including all source codes for all computer platforms and operating systems and all intellectual property associated therewith developed by Seller and known as Say-it! SAM as currently embodied in the operating versions of such software provided by Seller to Buyer for evaluation, including such additional modifications listed in Exhibit A which Seller agrees to perform in a timely manner as part of this agreement, and all future enhancements to the Software Technology that may be developed by Seller pursuant hereto, with the consent of Buyer or pursuant to a separate written agreement between Buyer and Seller. Hardware Technology. “Hardware Technology” means the modified PDA sleeve for all Compaq iPAQ PDAs that are compatible with the CompactFlash Expansion Pack for the iPAQ 3800, 3900, 5100 and 5500 series, including, but not limited to all circuitry, design, manufacturing know-how and related intellectual property that provides amplified sound output from a PDA running the Say-it! SAM software or other sound-generating software. Nothing in this Agreement shall preclude Buyer from developing its own hardware technology to replace the Hardware Technology being acquired from Seller. 1 Support: “Support” means the ongoing maintenance of the Software Technology to correct bugs or design flaws that may be discovered as the product is used in the field or through in-house testing by Buyer. Purchased Assets.“Purchased Assets” means, collectively, the Software Technology, the Hardware Technology, the Marks and the Domain
